Citation Nr: 1755495	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  15-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 2003 for the award of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than March 18, 2003 for the award of service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran has active military service in the United States Navy from June 1981 to May 1985. These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran was previously represented by private attorney, Daniel G. Krasnegor. In a March 2012 correspondence to VA, Daniel G. Krasnegor withdrew his representation of the Veteran in the instant appeal.  (The Veteran has not appointed another representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims, additional substantive development is required.  First, the Board finds that there are potentially outstanding VA treatment records that might be relevant to the claims.  VA treatment records that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  38 C.F.R. § 3.159(c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In his January 2015 appeal, the Veteran indicated that he had VA medical records in his possession that would substantiate his claims.  It is not clear whether he has submitted these records.  Thus, on remand, the AOJ should contact the Veteran and ask him to submit all VA treatment records in his possession that might corroborate the claims, as referenced in his January 2015 Substantive Appeal. 

Second, the Board observes that prior to March 18, 2003, the effective date of the 70 percent rating for PTSD, he had not met the schedular criteria for a TDIU rating.  Notwithstanding the foregoing, he may be entitled to a TDIU rating on an extraschedular basis.  See 38 C.F.R. § 4.16(a), (b) (2017).  It does not appear, however, that the AOJ considered whether referral to the Director, Compensation Service is warranted in either the March 2011 rating action or the December 2014 Statement of the Case.  Such consideration should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to submit all VA treatment records in his possession that might corroborate the claims referenced in his January 2015 Substantive Appeal.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  Then, review any additional evidence and readjudicate the issue of entitlement to an effective date earlier than March 18, 2003 for the award of entitlement to a TDIU rating, to include consideration of whether referral to the Director, Compensation Service for extraschedular consideration is warranted.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include consideration of additional evidence associated with the record after the 2014 statement of the case.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

